Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 1:20-CV-20062-ALTONAGA-GOODMAN


   EASYGROUP LTD,

         Plaintiff,

                      v.

   SKYSCANNER, INC., et al.,

        Defendants.


     DEFENDANT KAYAK SOFTWARE CORPORATION’S ANSWER AND DEFENSES
        TO PLAINTIFF EASYGROUP LTD’S SECOND AMENDED COMPLAINT

           Defendant Kayak Software Corporation (“Kayak”) by and through its undersigned counsel,

   hereby responds to the Second Amended Complaint [ECF No. 116] filed by Plaintiff easyGroup

   Ltd. (“Plaintiff”). Kayak denies each and every allegation in the Second Amended Complaint

   (“SAC”) unless expressly admitted herein. On March 24, 2021, the Court granted in part Empresa

   Aerea de Servicios y Facilitacion Logistica Integral, S.A. (“Empresa”) and Kayak’s Joint Rule

   12(b)(6) Partial Motion to Dismiss Plaintiff’s Second Amended Complaint [ECF No. 119] and

   dismissed: the direct trademark infringement claim against Kayak in Count I; the federal and

   common law unfair competition claims against Kayak in Counts III and V; and the counterfeiting

   claims against Kayak and Empresa in Counts VI and VII.

                           ANSWER TO SECOND AMENDED COMPLAINT

                                        NATURE OF THE ACTION

           1.         Kayak admits that Plaintiff purports to bring an action for trademark counterfeiting

   and infringement, common law trademark infringement, false designation of origin, and unfair




   {00371933.DOCX }
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 2 of 13




   competition under Section 42 of the Lanham Act of 1946, as amended, 15 U.S.C. § 1051, et seq.,

   and Florida State law, but denies that Plaintiff is entitled to any relief sought in the SAC.

                                                THE PARTIES

           2.         Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 2 and therefore denies them.

           3.         Admitted.

           4.         Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 4 and therefore denies them.

                                       JURISDICTION AND VENUE

           5.         Paragraph 5 contains conclusions of law to which no answer is required. To the

   extent an answer is required, Kayak admits that Plaintiff purports to bring an action pursuant to 15

   U.S.C. § 1121 (actions arising under the Lanham Act), 28 U.S.C. § 1338(a) (acts of Congress

   relating to trademarks), 28 U.S.C. § 1338(b) (pendant unfair competition claims) and 28 U.S.C.

   § 1367 (supplemental jurisdiction), but denies that there is any basis for Plaintiff’s claims. Kayak

   is without knowledge or information sufficient to form a belief as to the truth of the remaining

   allegations in Paragraph 5 and therefore denies them.

           6.         Paragraph 6 contains conclusions of law to which no answer is required. To the

   extent an answer is required, Kayak does not dispute that venue is proper in this District, but denies

   that Kayak has taken actions outside of the state of Florida which have caused injuries in this

   District. Kayak is without knowledge or information sufficient to form a belief as to the truth of

   the remaining allegations in Paragraph 6, including to the extent that the term “Defendants” refers

   to Empresa, and therefore denies them.




   {00371933.DOCX }                                 2
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 3 of 13




           7.         Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 7 and therefore denies them.

                                                    FACTS

           8.         Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 8 and therefore denies them.

           9.         Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 9 and therefore denies them.

           10.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 10 and therefore denies them.

           11.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 11 and therefore denies them.

           12.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 12 and therefore denies them.

           13.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 13 and therefore denies them.

           14.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 14 and therefore denies them.

           15.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 15 and therefore denies them.

           16.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 16 and therefore denies them.

           17.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 17 and therefore denies them.




   {00371933.DOCX }                                 3
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 4 of 13




           18.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 18 and therefore denies them.

           19.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 19 and therefore denies them.

           20.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 20 and therefore denies them.

           21.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 21 and therefore denies them.

           22.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 22 and therefore denies them.

           23.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 23 and therefore denies them.

           24.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 24 and therefore denies them.

           25.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 25 and therefore denies them.

           26.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 26 and therefore denies them.

           27.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 27 and therefore denies them.

           28.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 28 and therefore denies them.




   {00371933.DOCX }                                 4
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 5 of 13




           29.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 29 and therefore denies them.

           30.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 30 and therefore denies them.

           31.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 31 and therefore denies them.

           32.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 32 and therefore denies them.

           33.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 33 and therefore denies them.

           34.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 34 and therefore denies them.

           35.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 35 and therefore denies them.

           36.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 36 and therefore denies them.

           37.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 37 and therefore denies them.

           38.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 38 and therefore denies them.

           39.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 39 and therefore denies them.




   {00371933.DOCX }                                 5
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 6 of 13




           40.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 40 and therefore denies them.

           41.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 41 and therefore denies them.

           42.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 42 and therefore denies them.

           43.        Kayak admits that it describes itself as a travel search engine. Kayak denies the

   remaining allegations in Paragraph 43.

           44.        Kayak admits that an article on the online website Investopedia at

   https://www.investopedia.com/articles/company-insights/082816/how-kayak-makes-money-

   pcln.asp includes the statements stated in Paragraph 44. Kayak further responds that it did not

   author the article quoted in Paragraph 44.

           45.        Denied.

           46.        Denied.

           47.        Denied.

           48.        Kayak admits that it is a travel metasearch engine involved in the travel industry,

   but denies the remaining allegations in Paragraph 48.

           49.        Denied.

           50.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 50 and therefore denies them.

           51.        Denied.

           52.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 52 and therefore denies them.




   {00371933.DOCX }                                 6
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 7 of 13




           53.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 53 and therefore denies them.

           54.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 54 and therefore denies them.

           55.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 55 and therefore denies them.

           56.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 56 and therefore denies them.

           57.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 57 and therefore denies them.

           58.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 58 and therefore denies them.

           59.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 59 and therefore denies them.

           60.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 60 and therefore denies them.

           61.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 61 and therefore denies them.

           62.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 62 and therefore denies them.

           63.        Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 63 and therefore denies them.

           64.        Kayak is without knowledge or information sufficient to form a belief as to the truth




   {00371933.DOCX }                                 7
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 8 of 13




   of the allegations in Paragraph 64 and therefore denies them.

            65.       Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 65 and therefore denies them.

            66.       Kayak denies the allegations in Paragraph 66 to the extent that they may pertain to

   Kayak.

            67.       Kayak denies the allegations in Paragraph 67 to the extent that they may pertain to

   Kayak.

            68.       Kayak denies the allegations in Paragraph 68 to the extent that they may pertain to

   Kayak.

            69.       Kayak denies the allegations in Paragraph 69 to the extent that they may pertain to

   Kayak.

            70.       Kayak denies the allegations in Paragraph 70 to the extent that they may pertain to

   Kayak.

            71.       Kayak admits that it is possible for flights on Plaintiff’s airline to be shown in

   search results on Kayak.com and that it is possible for flights on Empresa’s airline to be shown in

   search results on Kayak.com. Kayak denies the remaining allegations in Paragraph 71.

            72.       Kayak denies the allegations in Paragraph 72 to the extent that they may pertain to

   Kayak.

            73.       Kayak denies the allegations in Paragraph 73 to the extent that they may pertain to

   Kayak.

            74.       Kayak denies the allegations in Paragraph 74 to the extent that they may pertain to

   Kayak.

            75.       Kayak is without knowledge or information sufficient to form a belief as to the truth




   {00371933.DOCX }                                 8
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 9 of 13




   of the allegations in Paragraph 75 and therefore denies them.

            76.       Denied.

            77.       Kayak denies the allegations in Paragraph 77 to the extent that they may pertain to

   Kayak.

            78.       Kayak is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in Paragraph 78 and therefore denies them.

                                       COUNT I
                  INFRINGEMENT OF FEDERALLY REGISTERED TRADEMARK
                                     Against Kayak

            79.       Kayak incorporates its responses to the allegations in the paragraphs above as

   though fully set forth herein.

            80.       Kayak admits that Plaintiff purports Count I to be a claim by Plaintiff against Kayak

   for infringement of federally registered trademarks arising under Section 32 of the Lanham Act,

   15 U.S.C. § 1114, but denies that it has committed any acts of direct or indirect infringement and

   denies that Plaintiff is entitled to any relief sought in the SAC, and therefore denies the remaining

   allegations of Paragraph 80. Kayak further responds that the direct trademark infringement claim

   against Kayak in Count I has been dismissed by the Court for failure to state a claim [ECF No.

   119].

            81.       Denied. Kayak further responds that the direct trademark infringement claim

   against Kayak in Count I has been dismissed by the Court for failure to state a claim.

            82.       Denied.

            83.       Denied.

            84.       Denied.

            85.       Denied.




   {00371933.DOCX }                                 9
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 10 of 13




                                      COUNT II
                  INFRINGEMENT OF FEDERALLY REGISTERED TRADEMARK
                                    Against Empresa

              The allegations in Paragraphs 86–94 of Count II pertain solely to Empresa and not Kayak;

   therefore, Kayak does not respond to the allegations in Paragraphs 89–94 of the SAC. To the

   extent a response is required, Kayak denies.

                                               COUNT III
                                    FEDERAL UNFAIR COMPETITION
                                  AND FALSE DESIGNATION OF ORIGIN
                                       Against Kayak and Empresa

              In light of the Court’s dismissal of Count III against Kayak, the allegations in Paragraphs

   95–106 of Count III pertain solely to Empresa and not Kayak; therefore, Kayak does not respond

   to the allegations in Paragraphs 95–106 of the SAC. To the extent a response is required, Kayak

   denies. 1

                                             COUNT V
                                 COMMON LAW UNFAIR COMPETITION
                                     Against Kayak and Empresa

              In light of the Court’s dismissal of Count V against Kayak, the allegations in Paragraphs

   107–117 of Count V pertain solely to Empresa and not Kayak; therefore, Kayak does not respond

   to the allegations in Paragraphs 107–117 of the SAC. To the extent a response is required, Kayak

   denies.

                                           COUNT VI
                              COUNTERFEITING OF THE EASYFLY MARK
                                         Against Empresa

              The allegations in Paragraphs 118–126 of Count VI pertain solely to Empresa and not

   Kayak; therefore, Kayak does not respond to the allegations in Paragraphs 118–126 of the SAC.

   To the extent a response is required, Kayak denies.


   1
       There is no Count IV in the SAC.


   {00371933.DOCX }                               10
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 11 of 13




                                      COUNT VII
                         COUNTERFEITING OF THE EASYFLY MARK
                                     Against Kayak

           The allegations in Paragraphs 127–135 pertain solely to Count VII against Kayak, which

   was dismissed by the Court for failure to state a claim; therefore, Kayak does not respond to the

   allegations in Paragraphs 127–135. To the extent a response is required, Kayak denies.

                              RESPONSE TO PRAYER FOR RELIEF

           Kayak denies that Plaintiff is entitled to any of the relief sought against Kayak in the SAC

   or to any relief against Kayak whatsoever. Kayak further denies that Plaintiff is entitled to recover

   from Kayak any attorneys’ fees or costs of this suit. Kayak respectfully requests that the Court

   deny Plaintiff’s requested relief against Kayak in the SAC and for such other and further relief as

   this Court may deem just and proper.

                                               DEFENSES

           Kayak alleges the following affirmative and other defenses to the SAC as set forth below.

   By alleging the defenses set forth below, Kayak does not agree or concede that it bears the burden

   of proof or the burden of persuasion on any of these issues, either in whole or in part. Kayak

   reserves the right to amend its Answer to add additional defenses consistent with the facts

   discovered over the course of the action.

                                          FIRST DEFENSE
                                       (Failure to State a Claim)
           Plaintiff’s claim of trademark infringement against Kayak is barred in whole or in part due

   to Plaintiff’s failure to state a claim upon which relief may be granted under Rule 12(b)(6) of the

   Federal Rules of Civil Procedure.




   {00371933.DOCX }                             11
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 12 of 13




                                          SECOND DEFENSE
                                          (Lack of Knowledge)
           At all relevant times Kayak has no knowledge of Plaintiff’s alleged trademarks nor any

   reason to know that Empresa is engaging in infringing activity.

                                           THIRD DEFENSE
                                             (No Standing)
           Plaintiff lacks standing to assert the “EASY,” “EASYJET,” and “EASYFLY” trademarks

   because Plaintiff has not made use in commerce in the United States of those trademarks.

                                          FOURTH DEFENSE
                                            (No Willfulness)
           None of Kayak’s alleged actions have been willful.

                                            FIFTH DEFENSE
                                          (No Exceptional Case)
           This is not an “exceptional” case within the meaning of 15 U.S.C. §§ 1117(a) and 1125.

                                           SIXTH DEFENSE
                                       (No Remedies or Damages)
           Kayak has not committed any acts resulting in any damages against Plaintiff or any

   remedies owned to Plaintiff.

                                         SEVENTH DEFENSE
                                         (Speculative Damages)
           Plaintiff is not entitled to monetary relief against Kayak because Plaintiff cannot establish

   any actual damages sustained by Plaintiff or Kayak’s or any alleged direct infringer’s profits from

   the alleged infringing acts beyond mere speculation.

                                           EIGHTH DEFENSE
                                          (No Injunctive Relief)
           Plaintiff is not entitled to injunctive relief because any alleged injury to Plaintiff—there is

   none—is neither immediate nor irreparable and Plaintiff has an adequate remedy at law.

                                     DEMAND FOR JURY TRIAL

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Kayak demands a trial by jury


   {00371933.DOCX }                              12
Case 1:20-cv-20062-CMA Document 136 Entered on FLSD Docket 04/21/2021 Page 13 of 13




   on all claims and issues triable to a jury.

                                                           Respectfully submitted,
    Dated: April 21, 2021

                                                      By: /s/Eleanor T. Barnett
                                                          WALDMAN BARNETT, P.L.
                                                          Eleanor T. Barnett, Esq.
                                                          Florida Bar No. 355630
                                                          3250 Mary Street, Suite 102
                                                          Coconut Grove, Florida 33133
                                                          Tel: (305) 371-8809
                                                          ebarnett@waldmanbarnett.com
                                                          litservice@waldmanbarnett.com

                                                           FISH & RICHARDSON P.C.
                                                           Kristen McCallion
                                                           7 Times Square
                                                           20th Floor
                                                           New York, New York 10036
                                                           Tel: (212) 765-5070
                                                           Fax: (212) 258-2291
                                                           mccallion@fr.com

                                                           FISH & RICHARDSON P.C.
                                                           Sarah Kelleher
                                                           One Marina Park Drive
                                                           Boston, MA 02210
                                                           Telephone: (617) 542-5070
                                                           Facsimile: (617) 542-8906
                                                           Tmdoctc@fr.com
                                                           kelleher@fr.com

                                                           ATTORNEYS FOR DEFENDANT
                                                           KAYAK SOFTWARE CORPORATION


                                    CERTIFICATE OF SERVICE

            The undersigned certifies that counsel of record who are deemed to have consented to

    electronic service are being served on April 21, 2021 with a copy of this document via the

    Court's CM/ECF system.

                                                           /s/ Eleanor T. Barnett
                                                           Eleanor T. Barnett, Esq.


   {00371933.DOCX }                              13
